Citation Nr: 9910149
Decision Date: 04/12/99	Archive Date: 06/24/99

DOCKET NO. 93-10 765               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Cindy B. Smith, Attorney

WITNESS AT HEARINGS ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD 

Neil Reiter, Counsel 

REMAND

The veteran served on active duty from August 1967 to July 1970. He
has been granted service connection for residuals of burns
affecting the hands, face, and left ear that occurred in December
1968 while he was stationed in Vietnam.

In a decision in September 1996, the Board of Veterans'Appeals (the
Board) denied entitlement to service connection for an acquired
psychiatric disorder, including post-traumatic stress disorder.

Subsequently, the veteran appealed to the Court of Veterans Appeals
(the Court). In a joint motion for remand and to suspend further
proceedings, the General Counsel of the Department of Veterans
Affairs (VA) and the veteran's attorney requested that the case be
remanded to the Board for further consideration. The Court granted
the motion for remand. The joint motion set out the reasons for the
case to be remanded.

Initially, the joint motion for remand indicated that an August
1995 Board remand to the regional office had specifically
instructed the regional office to determine the existence of
verified stressors, noting the veteran's treatment for injuries
received in an explosion and fire. The joint motion further noted
that service medical records relating to the veteran's treatment in
service for these injuries were incomplete, and that the veteran's
account of the circumstances surrounding this incident and these
injuries were held to be inconsistent and not reliable. The joint
motion indicated that the regional office did not fully comply with
the instructions from the Board's remand. See Stegall v. West, 11
Vet.App. 268 (1998). Specifically, the joint motion called for a
further search for service medical records to develop information
relating to the treatment the veteran received from December 1968
through March or April 1969 for the burns he received in December
1968 as the result of the gasoline explosion and fire, and a
referral to the United States Armed Services Center for Research of
Unit Records (USASCRUR) to search for any records about or from the
veteran's unit relating to the in-service explosion.

2 - 

Secondly, the joint motion for remand requested that the Board, and
the regional office, obtain an "adequate" examination and opinion
in accordance with the duty to assist. It was specifically
requested that a VA psychiatric examiner express an opinion
concerning whether the verified stressor of record, the explosion
which injured the veteran, and/or the treatment for such
disability, constituted a sufficient stressor, in and of itself, to
support a diagnosis of post-traumatic stress disorder.

In addition, the joint motion for remand indicated that the
regional office and the Board should determine whether the criteria
set forth in DSM-III-R or DSM-IV relating to post-traumatic stress
would benefit the veteran in adjudication of his case, pursuant to
the Court's decision in Karnas v. Derwinski, 1 Vet. App. 308
(1991). This included consideration of both standards when the
veteran was examined. The fourth reason for the remand was
addressed to the Board.

The parties to the joint motion for remand agreed and concluded
that psychiatric conditions other than post-traumatic stress
disorder were not linked to the veteran's service. Therefore, there
is no basis for further consideration of the issue of service
connection for psychiatric disability other than post-traumatic
stress disorder. To that extent, the September 1996 decision
remains final.

Pursuant to the joint motion for remand, and the Court order
granting such motion, the case is hereby REMANDED to the regional
office for the following action:

1. The regional office should request that the service department
make a special search for possible additional hospital and
treatment records of the veteran's burn injuries that occurred in
December 1968 and that necessitated treatment for the next 3 or 4
months. Specifically, a search should be requested for any hospital
and other records relating to the veteran's treatment during this
period at the 60th Air Evacuation Hospital, Vietnam, the 106th Army
Hospital, Japan, and at the Fitzsimons General Hospital, in Denver,
Colorado. This search should also include specific

- 3 - 

requests for records to any of the medical facilities that are
still in existence.

2. The regional office should contact USASCRUR concerning whether
there are any records from or about the veteran's unit relating to
the in-service explosion and fire that occurred in December 1968 at
his duty station. The veteran's unit is of record. The request
should also include whether such explosion and fire was caused by,
or occurred during, any enemy action, whether any other personnel
were injured, and the names of such injured parties, together with
the circumstances of such injuries. Any leads that may develop
further information should be followed.

3. After the preceding steps have been accomplished, the regional
office should make arrangements for a special psychiatric
examination of the veteran to determine whether he currently has
post-traumatic stress disorder, and whether such disability is the
result of any verified stressor that occurred during service. This
examination should be made only after a thorough review of all of
the relevant material contained in the several volumes of the
veteran's claims files, including the request for further
development herein relating to obtaining additional information
about claimed stressors.

Specifically, the examiner should be requested to express an
opinion whether the explosion and fire which injured the veteran in
December 1968, in and of itself, constituted a sufficient stressor
to cause post-traumatic stress disorder in this case. In addition,
the examiner should express an opinion concerning whether the

- 4 -

treatment for the burns, in and of itself, constituted a sufficient
stressor to support a diagnosis of post- traumatic stress disorder
in this case. The examiner should express an opinion concerning
whether there is any stressor of record that has been verified that
supports a diagnosis of post-traumatic stress disorder, if such
disorder is diagnosed. Finally, the examiner should-be requested to
provide these opinions in relation to both the criteria set forth
in DSM-III-R and DSM-IV.

4. The regional office should then again review the veteran's claim
for service connection for post-traumatic stress disorder on a de
novo basis, determining whether there is medical evidence
establishing a clear diagnosis of post-traumatic stress disorder,
whether there is credible supporting evidence that the claimed
stressor actually occurred, and whether there is a link,
established by medical evidence, between current symptomatology,
and the claimed in-service stressor. These criteria should be
viewed in the context of the recent Court decisions, including West
v. Brown, 7 Vet. App. 70 (1994) and Cohen v. Brown, 10 Vet. App.
128 (1997), and DSM-III-R and DSM-IV. The regional office should
make every effort to analyze the question of whether the claimed
in-service stressor actually occurred by analyzing each claimed
stressor according to whether the veteran was engaged in combat
with the enemy, whether the stressor is related or unrelated to
combat, and, if not combat related, whether the evidence is
sufficient to establish that the claimed in-service stressor
actually occurred.

If the veteran's claim is denied, the case should be processed in
accordance with appropriate appellate procedures, including the
issuance of a supplemental

- 5 -

statement of the case. No action is required of the veteran unless
and until he receives further notice. The purpose of this REMAND is
to procure clarifying data. The Board intimates no opinion, either
legal or factual, as to the ultimate determination warranted in
this case.

ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1996).

6 -

